Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. Applicant stated on top of page 10, that none of the prior art of record including Wild disclose “only when the number of SSIDs in the list is not 0, further determining a degree of change”. Wild discloses “when it is determined that the SSID list information contains at least one SSID determines a rate of change of the SSID list information” (paragraph 50, 57 62, 94; list of SSIDs maintained at the IOT device; receiving beacon frame including SSID; SSIDs changing during movement; determination of changing rate of SSIDs requires determining of at least one SSID; rate of change of SSIDs is determined). Further Kanda discloses determines a degree of change of the SSID list information (paragraph 25-26, 38-41;normal mode of the terminal 100 (electronic device) is when waiting period (interval) is lower limit value; by setting scan interval to longer time than lower limit, power saving mode transition is performed; setting of scan interval is based on degree of matching of SSID list as shown in Fig. 5 wherein first three SSIDs of a first SSID list  have to match with those of a second SSID list; paragraph 51; however matching of SSIDs can be based on percentage rate (degree) that first list of SSID matches or not matching with second list 60% of SSID changed (threshold for degree of change) this will result in a transition to a longer scan interval (power saving mode)).




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180376448 to Wild in view of US Patent Application Publication Pub. No. US 20120220248 to Kanda further in view of US Patent Application Publication Pub. No. US 20090111466 to Montemurro.
       Regarding claim 1, Wild discloses an electronic device comprising (paragraph 46; IOT device 102):
       a communication unit that scans and acquires service set identifier (SSID) list information (limitation interpreted under 35 U.S.C. 112(f) as the WiFi communication device: paragraph 48, 50, 98; WiFi Radio communication with router 120 (external); IOT device scans and acquires SSID list 131 using WiFi radio); and
       a processor that performs mode switching between a normal mode and a power saving mode (paragraph 47, 58; IOT device includes processor 104; switching between active mode and low power mode), wherein
      the processor:
            when it is determined that the SSID list information contains at least one SSID determines a rate of change of the SSID list information (paragraph 50, 57 62, 94; list of SSIDs maintained at the IOT device; receiving beacon frame including SSID; SSIDs 
         when it is determined that the rate of change of the SSID list information is equal to or greater than a threshold value in the normal mode, performs at least one of a transition process for transiting the electronic device to the power saving mode and a notification process for prompting a user to transit to the power saving mode (paragraph 93-94, 95, 99; when rate of change of SSID is greater than threshold, the IOT device transitions to power saving mode by disabling (suppressing) connections with WIFI routers; SSID is that of the WIFI routers (external terminal) that can communicate with the IOT device; normal mode of the IOT device is when the connection is enabled with Wi-Fi routers before it switches to power saving (rate of change is less than threshold)).
Wild discloses when it is determined that the SSID list information contains at least one SSID determines a rate of change of the SSID list information. However Wild does not disclose determining a degree of change of the SSID list information and when it is determined that the degree of change of the SSID list information is equal to or greater than a threshold value in the normal mode, performs at least one of a transition process for transiting the electronic device to the power saving mode and a notification process for prompting a user to transit to the power saving mode.
         Kanda discloses determining a degree of change of the SSID list information and when it is determined that the degree of change of the SSID list information is equal to or greater than a threshold value in the normal mode, performs at least one of a transition process for transiting the electronic device to the power saving mode and a paragraph 51; however matching of SSIDs can be based on percentage rate (degree) that first list of SSID matches or not matching with second list of SSIDs; for example for a 40% match threshold of first SSID list to a second SSID list this corresponds to 60% of SSIDs are changed from first list to second list; therefore if 60% of SSID changed (threshold for degree of change) this will result in a transition to a longer scan interval (power saving mode)).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wild as taught by Kanda to use degree of change information of the SSID lists for determination of power saving mode transition.
        The motivation to combine the references is to provide various methods for determining changes in the scanned SSID list information including using fixed number or using a percentage value as threshold for determining the amount of changes or matches in the SSIDs (paragraph 51).
However Wild in view of Kanda does not disclose wherein the processor           determines whether the SSID list information contains no SSID; 
           when it is determined that the SSID list information contains no SSID, performs at least one of a transition process for transiting the electronic device to the 
        Montemurro discloses wherein the processor (paragraph 22, 26, 60-62; processor 602 executes program codes 618 to control the client device):
           determines whether the SSID list information contains no SSID (paragraph 3, 26; the scan result in step 106 includes list of SSIDs received; in step 116 it is determined whether the scan result (list of SSID) includes at least one SSID or no scan result (no SSID)); 
           when it is determined that the SSID list information contains no SSID, performs at least one of a transition process for transiting the electronic device to the power saving mode and a notification process for prompting a user to transit to the power saving mode (paragraph 3, 26; when there is No scan result in step 116 (NO SSID), it goes to step 120 wherein it waits for period of time and the device goes to low power state in this period of wait time).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wild in view of Kanda as taught by Montemurro to provide determination of SSID list information and executing different processing based on the result of the determination.
        The motivation to combine the references is to provide faster detection of the external devices by scanning according to an order based on density of access points and reducing power usage by increasing waiting period of time between scanning when successive scan results include no SSIDs detected (paragraph 3, 23, 26-27).




       Regarding claim 2, Kanda discloses the electronic device according to claim 1, wherein the processor obtains the degree of change based on a comparison process of a plurality of service set identifiers (SSIDs) included in first SSID list information acquired at a first timing and a plurality of SSIDs included in second SSID list information acquired at a second timing (paragraph 43-44; paragraph 26, 38-41; paragraph 51; matching by comparison of SSIDs can be based on percentage rate that first list of SSID at first time T2 matches or not matching with second list of SSIDs at a second time T4; for example 40% matching corresponds to 60% of SSIDs are changed from one list to next list; therefore if 60% of SSID changed (threshold for degree change) this will result to longer interval (power saving)).













       Regarding claim 3, Wild discloses the electronic device according to claim 2, wherein the processor performs a process for setting the electronic device to the normal mode when it is determined that the rate of change is less than the threshold value and when at least one of the number of service set identifiers included in the first SSID list information and the number of service set identifiers included in the second SSID list information is not 0 (paragraph 50; SSID list 131; paragraph 94; normal mode of attempting connection is performed when rate of change of SSID is less than threshold; if SSIDs change at two intervals means number of SSID of one of them cannot be 0). Further Kanda discloses using degree of change for the determination process (paragraph 26, 38-41; setting of scan interval is based on degree of matching of SSID list as shown in Fig. 5 wherein first three SSIDs out of total in the list have to match; paragraph 51; matching of SSIDs can be based on percentage rate that first list of SSID matches or not matching with second list of SSIDs; for example 40% matching corresponds to 60% of SSIDs are changed from one list to next list; therefore if 60% of SSID changed (threshold for degree of change) this will result to longer interval (power saving)). Further Montemurro disclose to perform the transition process or the notification process when both the number of the SSIDs included in the first SSID list information and the number of the SSIDs included in the second SSID list information are 0 (paragraph 23-24, 26; if there are no scan results (no SSID) in step 116 on a first scan session, the first SSID list contains 0 SSIDs; after waiting for a first period of time 









       Regarding claim 4, Montemurro discloses the electronic device according to claim 1, wherein when the transition process is performed, the processor performs a process of making a time interval for executing the scanning process longer than a given value (paragraph 26; if there are no scan results (no SSID) in step 116 on a successive scan session, the period of time (interval) between the next scan session is increased from the given period of time in the first scan session to thereby transition to lower power mode based on a longer period of time).


     scan and acquire service set identifier (SSID) list information (paragraph 48, 50, 98; WiFi Radio communication with router 120 (external); IOT device scans and acquires SSID list 131 using WiFi radio);
      when it is determined that the SSID list information contains at least one SSID, determine a rate of change of the SSID list information (paragraph 50, 57 62, 94; list of SSIDs maintained at the IOT device; receiving beacon frame including SSID; SSIDs changing during movement; determination of changing rate of SSIDs requires determining of at least one SSID; rate of change of SSIDs is determined);
         when the rate of change of the SSID list information is equal to or greater than a threshold value in a normal state of the computer, execute at least one of a process for transiting the computer to a power saving mode and a notification process for prompting a user to transit to the power saving mode (paragraph 58; active mode (normal) of the IOT device (computer) when it receives beacon frame; paragraph 93-94, 95, 99; when rate of change of SSID is greater than threshold, the IOT device transitions to power saving mode by disabling (suppressing) connections with WIFI routers; SSID is that of the WIFI routers (external terminal) that can communicate with the IOT device; normal 
Wild discloses when it is determined that the SSID list information contains at least one SSID determines a rate of change of the SSID list information.
However Wild does not disclose to determine a degree of change of the SSID list information and when the degree of change of the SSID list information is equal to or greater than a threshold value in a normal state of the computer, execute at least one of a process for transiting the computer to a power saving mode and a notification process for prompting a user to transit to the power saving mode.
       Kanda discloses to determine a degree of change of the SSID list information and when the degree of change of the SSID list information is equal to or greater than a threshold value in a normal state of the computer, execute at least one of a process for transiting the computer to a power saving mode and a notification process for prompting a user to transit to the power saving mode (paragraph 25-26, 38-41;normal mode of the terminal 100 (computer) is when waiting period (interval) is lower limit value; by setting scan interval to longer time than lower limit, power saving mode transition is performed; setting of scan interval is based on degree of matching of SSID list as shown in Fig. 5 wherein first three SSIDs of a first SSID list  have to match with those of a second SSID list; paragraph 51; however matching of SSIDs can be based on percentage rate (degree) that first list of SSID matches or not matching with second list of SSIDs; for example for a 40% match threshold of first SSID list to a second SSID list this corresponds to 60% of SSIDs are changed from first list to second list; therefore if 60% of SSID changed (threshold for degree of change) this will result in a transition to a longer scan interval (power saving mode)).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wild as taught by Kanda to use degree of change information of the SSID lists for determination of power saving mode transition.
        The motivation to combine the references is to provide various methods for determining changes in the scanned SSID list information including using fixed number or using a percentage value as threshold for determining the amount of changes or matches in the SSIDs (paragraph 51).


However Wild in view of Kanda does not disclose performing to determine whether the SSID list information contains no SSID; and when it is determined that the SSID list information contains no SSID, execute at least one of a process for transiting the computer to a power saving mode and a notification process for prompting a user to transit to the power saving mode.
          Montemurro discloses performing to determine whether the SSID list information contains no SSID (paragraph 3, 26; the scan result in step 106 includes list of SSIDs received; in step 116 it is determined whether the scan result (list of SSID) includes at least one SSID or no scan result (no SSID)); and when it is determined that the SSID list information contains no SSID, execute at least one of a process for transiting the computer to a power saving mode and a notification process for prompting a user to 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wild in view of Kanda as taught by Montemurro to provide determination of SSID list information and executing different processing based on the result of the determination.
        The motivation to combine the references is to provide faster detection of the external devices by scanning according to an order based on density of access points and reducing power usage by increasing waiting period of time between scanning when successive scan results include no SSIDs detected (paragraph 3, 23, 26-27).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180376448 to Wild in view of US Patent Application Publication Pub. No. US 20120220248 to Kanda further in view of US Patent Application Publication Pub. No. US 20090111466 to Montemurro further in view of US Patent Application Publication Pub. No. US 20130308512 to Jeong.
       Regarding claim 5, Wild in view of Kanda further in view of Montemurro does not disclose the electronic device according to claim 1, wherein when the transition process is performed, the processor performs at least one of a display off process for turning off 
       Jeong discloses wherein when the transition process is performed, the processor performs at least one of a display off process for turning off a display unit of the electronic device, a frequency reduction process of reducing a frequency of an operation clock, and stopping radio waves of a predetermined frequency band (paragraph 36; display 130 turns off during sleep mode).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wild in view of Kanda further in view of Montemurro as taught by Jeong to provide powering off of a display device during power saving mode.
        The motivation to combine the references is to provide maximum power saving by turning off units that are not necessary during sleep mode such as the display unit (paragraph 36, 43).


Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180376448 to Wild in view of US Patent Application Publication Pub. No. US 20120220248 to Kanda further in view of US Patent Application Publication Pub. No. US 20090111466 to Montemurro further in view of US Patent Application Publication Pub. No. US 20130182272 to Lim.
Regarding claim 6, Wild discloses the electronic device according to claim 1, wherein the communication unit performs communication according to a first wireless communication scheme used for the scanning process and communication according to a second wireless communication scheme different from the first wireless communication scheme (paragraph 98; WiFi radio (second wireless); Bluetooth radio (first wireless) can be used for scanning beacons), the processor performs a process for causing the communication unit to transmit a beacon signal conforming to the second wireless communication scheme including information (paragraph 48, 89; IOT device communicates with WiFi radio with WIFI router and sends connection request signal (beacon) via WiFi protocol including “request frame” information). However Wild does not disclose the processor performs a process for causing the communication unit to transmit signal including information for prompting transition to the power saving mode when the notification process is performed.
          Lim discloses the processor performs a process for causing the communication unit to transmit signal including information for prompting transition to the power saving mode when the notification process is performed (paragraph 64; controller 130 (processor); paragraph 88-89, 122; interface unit can be wireless (second wireless); auto power shut off turn off some of units in the image forming apparatus which is type of sleep mode; paragraph 97-100; during auto power shut off mode, the image forming apparatus sends notice screen display information to the host via interface and the host displays the notice screen including prompts 330 to turn off the image forming apparatus).
Wild in view of Kanda further in view of Montemurro as taught by Lim to provide communication of sleep mode prompt to the user device during transition to power saving mode to provide user control of the transition.
        The motivation to combine the references is to provide warning prompt to user when automatic power saving transition is being performed such that the user is notified whether to extend or immediately switch the printer to power saving based on user input and thus prevent jobs that are running from being stopped and also from being erased (paragraph 9-12, 97-100).

       Regarding claim 9, Lim discloses the electronic device according to claim 6, wherein when an instruction of transition to the power saving mode is received within a given wait time after transmitting the beacon signal (paragraph 97-100, 103; user can press button 330 to send instruction to do auto power off (transition to power saving) before the “preset time elapse” (given time) after sending the notice screen to the host), the processor performs a process of turning off a communication operation of the communication unit according to the first wireless communication scheme (paragraph 100, 107; image forming apparatus includes wireless communication scheme such as Wifi (first wireless scheme); if user selects power off 330, then the image forming apparatus will turn off including its wireless communication unit).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180376448 to Wild in view of US Patent Application Publication Pub. No. US 20120220248 to Kanda further in view of US Patent Application Publication Pub. No. US 20090111466 to Montemurro further in view of US Patent Application Publication Pub. No. US 20130182272 to Lim further in view of US Patent Application Publication Pub. No. US 20150163846 Weizman.
       Regarding claim 8, Wild in view of Kanda further in view of Montemurro further in view of Lim does not disclose the electronic device according to claim 6, wherein the beacon signal includes information indicating that the electronic device is moving, or information indicating that an access point does not exist around the electronic device.
        Weizman discloses wherein the beacon signal includes information indicating that the electronic device is moving, or information indicating that an access point does not exist around the electronic device (paragraph 32-33, 177-179; radio 117 for communication of Bluetooth signals; message signals transmitted to indicate movement of the wireless device).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wild in view of Kanda further in view of Montemurro further in view of Lim as taught by Weizman to include movement information during transmission of beacon data.
        The motivation to combine the references is to provide power saving by using movement information to adjust or lower amount of message communication (paragraph 56-61).


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180376448 to Wild in view of US Patent Application Publication Pub. No. US 20120220248 to Kanda further in view of US Patent Application Publication Pub. No. US 20090111466 to Montemurro further in view of US Patent Application Publication Pub. No. US 20170041860 to Ogawa.
       Regarding claim 10, Wild in view of Kanda further in view of Montemurro does not disclose the electronic device according to claim 1, further comprising:
a print unit that prints an image on a print medium.
       Ogawa discloses the electronic device further comprising:
a print unit that prints an image on a print medium (limitation interpreted under 35 U.S.C. 112(f) as the inkjet printer: paragraph 56; wireless device 20 includes printing unit 33).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Wild in view of Kanda further in view of Montemurro as taught by Ogawa to provide a print unit in the device of Wild.
        The motivation to combine the references is to provide a printer device as an electronic device that can share network identifiers with other printer devices and wherein mobile client can perform connection with desired printer even when identifiers are the same by analyzing change in search results (paragraph 8-15).


.











Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
       US 20090022068 to Iyer discloses scanning method in wireless network including host device (see Abstract).
       US 20080096580 to Montemurro discloses scanning in wireless network using history (see Abstract).
       US 20060068751 to Chandra discloses method for decreasing battery power usage in wireless network (see Abstract).
       US 20080198811 to Deshpande discloses method for searching access points (see Abstract).








Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


01/15/2021